          Case 2:19-cv-00485-JAM-DB Document 36 Filed 12/18/19 Page 1 of 6



 1   DEAN M. CONWAY
     SARRA CHO
 2   CHRISTOPHER NEE
     Email: conwayd@sec.gov
 3
 4   Attorneys for Plaintiff
     Securities and Exchange Commission
 5   100 F Street NE
     Washington, DC 20549
 6   Telephone: (202) 551-4412
     Facsimile: (202) 772-9245
 7
 8                                UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
10
11
12    SECURITIES AND EXCHANGE                    2:19-cv-02531-MCE-CKD
      COMMISSION,
13                                               NOTICE OF RELATED CASES
                       Plaintiff,                [E.D. LOCAL RULE 123]
14
15             vs.

16    ROBERT A. KARMANN,
17                     Defendant.
18
19
     UNITED STATES OF AMERICA,                   2:19-CV-00247-JAM-DB
20
                     Plaintiff,
21
          v.
22
     REAL PROPERTY LOCATED AT 725
23   MAIN STREET, MARTINEZ,
     CALIFORNIA, CONTRA COSTA
24   COUNTY, APN: 373-192-007-4,
     INCLUDING ALL APPURTENANCES
25   AND IMPROVEMENTS THERETO, et
     al.,
26
27                   Defendants.
28
      NOTICE OF RELATED CASES                    1
          Case 2:19-cv-00485-JAM-DB Document 36 Filed 12/18/19 Page 2 of 6



 1   UNITED STATES OF AMERICA,
 2             Plaintiff,                    2:19-CV-00485-JAM-DB
 3        v.
 4   APPROXIMATELY $6,567,897.50
     SEIZED FROM CTBC BANK,
 5   ACCOUNT NUMBER 3800191916, et
     al.,
 6
 7               Defendants.
 8
 9
10
     UNITED STATES OF AMERICA,
11
               Plaintiff,                    2:19-CV-00636-JAM-DB
12
          v.
13
     5383 STONEHURST DRIVE,
14   MARTINEZ, CALIFORNIA, CONTRA
     COSTA COUNTY, APN: 367-230-018-7,
15   INCLUDING ALL APPURTENANCES
     AND IMPROVEMENTS THERETO, et
16   al.,
17             Defendants.
18   ______
19   UNITED STATES OF AMERICA,               2:19-CR-182-JAM
20             Plaintiff,
21        v.
22   RONALD J. ROACH, and
23   JOSEPH W. BAYLISS,

24             Defendants.

25
26
27
28
      NOTICE OF RELATED CASES                2
           Case 2:19-cv-00485-JAM-DB Document 36 Filed 12/18/19 Page 3 of 6



 1     SECURITIES AND EXCHANGE
       COMMISSION,
 2
                    Plaintiff,                      2:19-CV-2140-MCE
 3
             v.
 4
       JOSEPH BAYLISS and RONALD
 5     ROACH
 6
                    Defendants.
 7
 8
       UNITED STATES OF AMERICA,
 9
                    Plaintiff,                      2:19-CR-222-JAM
10
             v.
11
       ROBERT A. KARMANN,
12
                    Defendant.
13
14
15
     TO THIS HONORABLE COURT AND ALL PARTIES AND THEIR
16
     ATTORNEYS OF RECORD,
17
           Plaintiff Securities and Exchange Commission hereby provides notice that the
18
     above-captioned matters may be related cases within the meaning of Local Rule 123.
19
     The SEC is plaintiff in the civil action Securities and Exchange Commission v.
20
     Karmann, Case No. 2:19-CV-02531-MCE-CKD. This civil action for enforcement of
21
     the federal securities laws involves the same defendant and the same events and
22
     transactions as the criminal matter United States v. Robert A. Karmann, Case No.
23
     2:19-CR-222-JAM. The scheme that is described in the SEC’s Complaint is the
24
     subject of three civil forfeiture actions, which relate to the proceeds of the scheme,
25
     one other criminal action and one other civil action: United States v. 725 Main Street,
26
     Martinez, California, et al., Case 2:19-CV-00247-JAM-DB; United States v.
27
     Approximately $6,567,897.50 Seized From CTBC Bank, Account Number 380019196,
28
       NOTICE OF RELATED CASES                      3
           Case 2:19-cv-00485-JAM-DB Document 36 Filed 12/18/19 Page 4 of 6



 1   et al., Case No. 2:19-CV-00485-JAM-DB; United States v. 5383 Stonehurst Drive,
 2   Martinez, California, et al., Case No. 2:19-CV-00636-JAM-DB; United States v.
 3   Ronald J. Roach and Joseph W. Bayliss, Case No. 2:19-CR-182-JAM; and Securities
 4   and Exchange Commission v. Joseph Bayliss and Ronald Roach, Case No. 2:19-CV-
 5   2140-MCE. Reassignment to the same district judge may avoid duplication of labor
 6   by the Court.
 7         In United States v. 725 Main Street, Martinez, California, et al., Case
 8   2:19−CV−00247-JAM-DB, the United States filed a civil forfeiture complaint against
 9   real properties that were allegedly purchased using fraud and money laundering
10   proceeds from the same scheme that is the subject of the SEC’s case.
11         In United States v. Approximately $6,567,897.50 Seized From CTBC Bank,
12   Account Number 3800191916, et al., Case No. 2:19-CV-00485-JAM-DB, the United
13   States filed a civil forfeiture complaint against bank accounts and other property that
14   is associated with, or represents, alleged proceeds from the same scheme that is the
15   subject of the SEC’s case.
16         In United States v. 5383 Stonehurst Drive, Martinez, California, et al., Case
17   No. 2:19-CV-00636-JAM-DB, the United States filed a civil forfeiture complaint
18   against real properties that were allegedly purchased using proceeds associated with
19   the same scheme that is the subject of the SEC’s case.
20         In United States v. Ronald J. Roach and Joseph W. Bayliss, Case No. 2:19-CR-
21   182-JAM, Defendants Ronald Roach and Joseph Bayliss pled guilty to conspiracy to
22   commit the underlying wire fraud that led to the acquisition of the real estate and
23   personal assets named as defendants in Case Nos. 2:19−CV−00247-JAM-DB, 2:19-
24   CV-00485-JAM-DB, and 2:19-CV-00636-JAM-DB. Defendant Roach also pled
25   guilty to criminal securities violations related to that same scheme.
26         In Securities and Exchange Commission v. Joseph Bayliss and Ronald Roach,
27   Case No. 2:19-CV-2140-MCE, a civil action for enforcement of the federal securities
28   laws was brought against the same defendants and involved the same events and
       NOTICE OF RELATED CASES                     4
           Case 2:19-cv-00485-JAM-DB Document 36 Filed 12/18/19 Page 5 of 6



 1   transactions as the criminal matter United States v. Ronald J. Roach and Joseph W.
 2   Bayliss, Case No. 2:19-CR-182-JAM. The scheme that is described in the SEC’s
 3   Complaint is the subject of three civil forfeiture actions: Case Nos. 2:19-CV-00247-
 4   JAM-DB; 2:19-CV-00485-JAM-DB; and 2:19-CV-00636-JAM-DB, which relate to
 5   alleged proceeds of the scheme.
 6         In United States v. Robert A. Karmann, Case No. 2:19-CR-222-JAM,
 7   Defendant Karmann was charged by information with conspiring with, among others,
 8   Defendants Roach and Bayliss, to commit the underlying wire fraud that led to the
 9   acquisition of the real estate and personal assets named as defendants in Case Nos.
10   2:19−CV−00247-JAM-DB, 2:19-cv-00485-JAM-DB, and 2:19-cv-00636-JAM-DB.
11   Defendant Karmann was also charged with criminal securities violations related to
12   that same scheme.
13         Owing to these similarities, these cases tend to fit within the definition of
14   related cases provided by Local Rule 123. Under that definition, actions are related
15   when “(1) both actions involve the same parties and are based on the same or a
16   similar claim; (2) both actions involve the same property, transaction, or event; (3)
17   both actions involve similar questions of fact and the same question of law and their
18   assignment to the same Judge or Magistrate Judge is likely to effect a substantial
19   savings of judicial effort, either because the same result should follow in both actions
20   or otherwise; or (4) for any other reasons, it would entail substantial duplication of
21   labor if the actions were heard by different Judges or Magistrate Judges.” E.D. Cal.
22   L.R. 123(a). The Information in United States v. Robert A. Karman charges an
23   expansive fraud against investors substantially similar to that set forth in the
24   Complaint in Securities and Exchange Commission v. Karmann, and both cases are
25   factually related to each forfeiture case, Case Nos. 2:19−CV−00247-JAM-DB, 2:19-
26   CV-00485-JAM-DB, 2:19-CV-00636-JAM-DB, and 2:19-CR-182-JAM and
27   therefore the civil and criminal matters involve the same parties, transactions, and
28   events, and common questions of law and fact. Accordingly, pursuant to Local Rule
       NOTICE OF RELATED CASES                      5
            Case 2:19-cv-00485-JAM-DB Document 36 Filed 12/18/19 Page 6 of 6



 1   123, it is possible, if not likely, that these matters are related within the meaning of
 2   the rule.
 3          Assignment of these cases to the same judge may be likely to effect a savings
 4   of judicial effort and other economies by having one judge consider the substantially
 5   similar record and applicable law that will be relevant to sentencing in the criminal
 6   matter, the imposition of any remedies in this civil matter, and any other matter that
 7   may arise in these cases. Accordingly, the undersigned counsel is obligated under
 8   Local Rule 123 to file this notice in each of the above-referenced actions.
 9
10                                                  Respectfully submitted,
11     Dated: December 18, 2019
12                                                   /s/ Dean M. Conway
13                                                   Dean M. Conway
                                                     Sarra Cho
14
                                                     Christopher Nee
15                                                   Attorneys for Plaintiff
                                                     Securities and Exchange Commission
16
17
18
19
20
21
22
23
24
25
26
27
28
       NOTICE OF RELATED CASES                       6
